Name: COMMISSION REGULATION (EC) No 112/96 of 24 January 1996 establishing the quantity of certain pigmeat products available for the second quarter of 1996 under the arrangements provided for by the free trade agreements between the Community, of the one part, and Latvia, Lithuania and Estonia of the other part
 Type: Regulation
 Subject Matter: animal product;  international trade;  foodstuff;  Europe
 Date Published: nan

 No L 19/28 I EN I Official Journal of the European Communities 25 . 1 . 96 COMMISSION REGULATION (EC) No 112/96 of 24 January 1996 establishing the quantity of certain pigmeat products available for the second quarter of 1996 under the arrangements provided for by the free trade agreements between the Community, of the one part, and Latvia, Lithuania and Estonia of the other part HAS ADOPTED THIS REGULATION : Article 1 The quantity available for the period 1 April to 30 June 1996 pursuant to Regulation (EC) No 2305/95 is set out in the Annex hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2305/95 of 29 September 1995 laying down detailed rules for the application in the pigmeat sector of the arrange ­ ments provided for in the free trade agreements between the Community, of the one part and Latvia, Lithuania and Estonia, of the other part ('), as amended by Regulation (EC) No 2750/95 (2), and in particular Article 4 (4) thereof, Whereas in order to ensure distribution of the quantities available, the quantities carried forward from the period 1 January to 31 March 1996 should be added to the quanti ­ ties available for the period 1 April to 30 June 1996, Article 2 This Regulation shall enter into force on 25 January 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 January 1996 . For the Commission Franz FISCHLER Member of the Commission ANNEX (tonnes) Group No Total quantity available for the period 1 April to 30 June 1996 18 2 000 19 1 600 20 300 21 1 600 22 800 (') OJ No L 233, 30 . 9 . 1995, p. 45. (2 OJ No L 287, 30 . 11 . 1995, p . 19 .